Citation Nr: 1340866	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  13-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUES

1.  Entitlement to payment of private medical expenses incurred on April 2, 2012.

2.  Entitlement to payment of private medical expenses incurred on April 15, 2012.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1973 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Lexington, Kentucky.

The Board notes that, although the Veteran was scheduled in September 2013 for the Board hearing he requested, he failed to report for it.  Consequently, the Board has complied with its due process requirement to provide him with an opportunity for a hearing and no further effort need be taken.  

The appeal is REMANDED to the VA Medical Center in Lexington, Kentucky.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the claims file contains only one claim for services provided by the private medical center for treatment received on April 15, 2012.  The decision rendered in July 2012, however, included medical expenses incurred at the same private medical center on April 2, 2012.  A copy of the clam for payment of medical expenses incurred on April 2, 2012 is not in the claims file.  As such the Board is unable to conduct a de novo review.  Remand is, therefore, warranted for the claim for payment of medical expenses incurred on April 2, 2012 to be associated with the claims file.

Furthermore, the Board notes that, although the VA Medical Center's decision and the Veteran's Notice of Disagreement, both dated in July 2012, include the claim for payment of the April 2, 2012 medical expenses, the Statement of the Case issued in December 2012 only references the claim for payment for medical expenses incurred on April 15, 2012.  Consequently, the Board must remand the claim for entitlement to payment for private medical expenses incurred on April 2, 2012 for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

As for the claim for payment for private medical expenses incurred on April 15, 2012, the Board notes that the claim was denied because it was filed untimely in that it was received 2 days after the 90 day filing deadline set forth in 38 C.F.R. § 17.1004(d).  In other words, the VA Medical Center said the claim was received on July 17, 2012, 92 days after services were rendered on April 15, 2012.  

The claims file only contains a one-page form that appears to constitute the claim for payment by the medical care provider for service rendered on April 15, 2012.  There is no date stamped on this form as to when the VA Medical Center received it, although at the bottom of the form there is a notation that states:  "Receipt Date: 07/17/2012."  On his VA Form 9, however, the Veteran stated that he called the VA in Lexington and was provided with the address but was not told about the time limit for filing.  He then called the private hospital that treated him and provided it with the address and then they sent the bills to VA, inferring that the claims were filed via mail.  

The Board finds that the record is unclear whether the claim was filed electronically or by mail thereby raising the question of whether the mailbox rule is applicable in the present case.  

Under the common-law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  See Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).  If the claim was sent electronically rather than mailed, however, the mailbox rule would not apply.  Mapu v. Nicholson, 397 F.3d 1375 (Fed Cir. 2005) (holding that the mailbox rule only applies to documents submitted through the United States mail).  

Furthermore, 38 C.F.R. § 20.305(a), sets forth VA's statutory mailbox rule, which provides that a response postmarked prior to expiration of the applicable time period will be accepted as having been timely filed.  If no corresponding envelope or postmark is contained in the claims file, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this five day period, Saturdays, Sundays and legal holidays will be excluded.  Id. Although the statutory mailbox rule does not specifically apply to claims for benefits, it is instructive as to how VA has interpreted the common-law mailbox rule.

Consequently, as the Board is unsure as to whether the mailbox rule applies to the present case, remand is warranted to clarify the manner in which the VA Medical Center received the claim for payment for the private medical expenses incurred on April 15, 2012.  If it is determined that the claim was received via mail, then the mailbox rule should be applied in determining whether the claim was timely filed.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the private medical expenses incurred on April 2, 2012, associate with the claims file a hard copy of the claim for payment.

2.  Thereafter, provide the Veteran with a Statement of the Case as to the issue of entitlement to payment for unauthorized medical expenses incurred on April 2, 2012.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

3.  As for the claim for payment of private medical expenses incurred on April 15, 2012, associate with the claims file any documentation that would show the manner in which the claim was received, i.e., whether it was received electronically versus via the U.S. mail.  The Veteran should also be advised that either he or the private medical center who filed the claim can submit additional evidence to demonstrate the manner in which the claim was filed.

4.  Thereafter, readjudicate the claim for payment for private medical expenses incurred on April 15, 2012, taking into consideration the mailbox rule, if applicable (i.e., the claim was received via U.S. mail).  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

